NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



            United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                               Submitted November 16, 2011*
                                Decided November 18, 2011

                                           Before

                              JOHN L. COFFEY, Circuit Judge

                              JOEL M. FLAUM, Circuit Judge

                              KENNETH F. RIPPLE, Circuit Judge

Nos. 11‐2227 & 11‐2520 

SUZANNE R. WHITE,                                   Appeals from the United States District 
    Plaintiff‐Appellant,                            Court for the Northern District of Illinois,
                                                    Eastern Division.

       v.                                           No. 10 C 8036

ROBERT MERCADO, et al.,                             Sharon Johnson Coleman,
     Defendants‐Appellees.                          Judge.

                                         O R D E R

      Suzanne White appeals the dismissal of her complaint alleging that T. J. Properties
and employees of the City of Waukegan and Lake County violated her constitutional rights
when they sold a lien on her property at a tax sale. Because the district court properly
concluded that the complaint does not state a plausible claim for relief, we affirm.




       *
        After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, these appeals are submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 11‐2227 & 11‐2520                                                                      Page 2

       As alleged in the complaint, White is the beneficiary of a land trust that holds title to
property in Waukegan. In 2002, Robert Mercado, a City of Waukegan code inspector, placed
a notice on White’s front door stating that the property violated the City’s weed ordinance,
WAUKEGAN, ILL., § 96‐0‐153, which prohibits grass or weeds growing higher than ten inches.
Two days later White received a second violation notice on the door of her property. The
following week, White returned to the property and discovered that the grass had been cut.
Waukegan recorded a lien on the property for the costs of weed cutting and debris removal.

       Seven years later, in 2010, White received a notice informing her that the unpaid lien
on the property had been sold at a tax sale to T. J. Properties. The notice explained that
White had until December 2011 to redeem the property by paying off the lien. White then
met with Lake County officials who gave her a copy of the Illinois code provision that
authorized the City to collect the costs of cutting White’s grass as a special assessment on
the property, see 65 ILCS 5/9‐2‐4.5 (“Special Assessment Statute”); the officials told her that
it would cost $497.94 to redeem the property. 

       White then brought this suit in state court, alleging wide‐ranging constitutional
claims against T. J. Properties as well as every city and county employee associated with the
lien and tax sale. The defendants removed the case to federal court and then sought to
dismiss the complaint for failure to state a claim. See FED. R. CIV. P. 12(b)(6). The district
court dismissed the complaint after finding that White failed to plead allegations to support
a plausible claim that the Special Assessment Statute is unconstitutional.  

       White’s argument on appeal is difficult to parse, but she appears to argue that the
Special Assessment Statute is unconstitutional because it allows the City to take her
property without due process. She asserts that she should have had more notice and
opportunity to contest the special assessment on her property and avoid losing her home.

        We review a district court’s dismissal for failure to state a claim de novo, viewing the
complaint in the light most favorable to the plaintiff and taking as true all well‐pleaded
factual allegations. See Anchorbank, FSB v. Hofer, 649 F.3d 610, 614 (7th Cir. 2011). To survive
dismissal, a complaint must contain sufficient facts to state a claim for relief that is plausible
on its face. See Bausch v. Stryker Corp., 630 F.3d 546, 558 (7th Cir. 2010); Sharp Elecs. Corp. v.
Metro. Life Ins. Co., 578 F.3d 505, 510 (7th Cir. 2009). A “plaintiff must do better than putting
a few words on paper that, in the hands of an imaginative reader, might suggest that
something has happened to her that might be redressed by the law.” Swanson v. Citibank,
N.A., 614 F.3d 400, 403 (7th Cir. 2010) (emphasis in original).

       As the district court noted, White’s complaint failed to state a plausible claim. She
alleged that the defendants issued her a citation, placed a lien on the property, published a
No. 11‐2227 & 11‐2520                                                                    Page 3

notice of the lien, and sold the lien at a tax sale, but nowhere hinted at how the Special
Assessment Statute was unconstitutional or how the defendants denied her due process.
T. J. Properties asserts in its brief that the redemption period has not expired and that it has
not petitioned for a tax deed. If this is true, White can still preserve her ownership by timely
paying off the lien and redeeming the property. See 35 ILCS 200/21‐345, 200/21‐350, 200/22‐
30, 200/22‐40; Johnson v. Orr, 551 F.3d 564, 566–67 (7th Cir. 2008).  

       Accordingly, the judgment of the district court is AFFIRMED.